DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
	Please, revise.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “at least one of the one or more sensors includes an array of resistance temperature detectors a plurality of sensors of the one or more sensors are each formed on a separate layer disposed on the substrate, claim 7, and forming one or more sensors on a substrate includes forming at least a first sensor of the one or more sensors on a separate layer disposed on the substrate from at least a second sensor, claim 11” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Please, clarify in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121 (d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Inamori (U.S. Patent 8,640,549) hereafter Inamori.
As to claim 1, Inamori discloses an apparatus as shown in figures 1-5 comprising:
a substrate (column 2, line 40, or 40, see figure 5);
one or more sensors (11-18) formed in a metal layer (column 6, lines 1-2, 41) on the substrate (40); and one or more electrical circuits (19-22) formed on the substrate electrically coupled with at least one of the one or more sensors (11-18) formed on the substrate (40).
As to claim 2 and best understood to claim 3, Inamori discloses at least one of the one or more sensors (15-18) is a resistance temperature detector (RTD), or an array of resistance temperature detectors (15-18, figure 1.
As to claims 4-6, Inamori discloses at least one of the one or more sensors (11-14) is a pressure/strain gauge, or capacitive sensor.
As best understood to claim 7, Inamori discloses a plurality of sensors of the one or more sensors (i.e elements 11-14 on a first layer and elements 17-18 are formed on a second layer) are each formed on a separate layer disposed on the substrate.

As to claim 9, Inamori includes any one of an internet of things device, a medical device, a smart sensor, a home automation device, an industrial sensor, an automotive sensor, environmental device, security device, a public safety device, a retail device, a logistics device, and a consumer device, see figure 9.
As to claim 10, Inamori discloses a method for forming a sensor (11-18) with an integrated electrical circuit (19-22) as shown in figures 1-5 comprising:
etching a metal layer (column 2, lines 15-24, column 5, lines 60+, metal layer 41) form one or more sensors (11-18) on a substrate (40); and forming one or more electrical circuits (19-22) on the substrate.
As to claim 11, Inamori discloses forming one or more sensors (11-14) on a substrate (40) includes forming at least a first sensor (i.e. element 11 on the first layer) of the one or more sensors on a separate layer (second layer) disposed on the substrate (40) from at least a second sensor (i.e. 17-18).
As to claim 12, Inamori discloses forming one or more sensors (11-18) on a substrate (40) includes forming a first sensor (i.e 11) and a second sensor (15) on a same dielectric layer disposed on the substrate (40).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929.  The examiner can normally be reached on MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN T DINH/Primary Examiner, Art Unit 2848